DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-4 and 6-11 as originally amended and/or filed on 07/22/2020.

Claim 5 was originally cancelled in the 07/22/2020 response.  Accordingly claims 1-4 and 6-11 have been examined on the merits set forth below.

This application was granted Special Status on 08/10/2020 and as such Applicant is cordially invited to contact the Examiner via the information in the Conclusion section below to set up a telephonic interview to discuss the instant Office action.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 02 March, 2018 (20180302).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Japanese Application Number 2018-037608, filed on 02 March, 2018 (20180302).
Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 02/28/2019, 04/16/2020 and 12/29/2020 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted PTOL-1449(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150234375 A1 to Takayama; Hiroyuki in view of  US 20070144299 A1 to Okazaki; Yasunao.

Regarding claim 1 Takayama teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    800
    542
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    325
    411
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    699
    268
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    338
    298
    media_image4.png
    Greyscale


and associated descriptive texts a robot hand comprising: 
a first hand section 1 in para:
“[0036] As illustrated in FIG. 1, the robot system according to the embodiment has: a robot arm 1 of 6 axes and vertical multi-joint; a controlling apparatus 2 for controlling the robot arm 1; a force sensor 3; and a tool 4 which can grasp a workpiece.”; 

a second hand section 4 including a workpiece gripping section (claws 11, 12 and 13) configured to grip a workpiece 5,
a member configured to connect the first hand section and the second hand section to each other in a displaceable manner, in para:
the robot arm 1 fixed onto a platform (not shown) has six actuators (not shown) each of which rotates each joint around each joint axis. By selectively driving each of the six actuators through the controlling apparatus 2, the robot arm 1 can move the tool 4 to an arbitrary 3-dimensional position.
[0038] The tool 4 has: three claws 11, 12, and 13 which can grasp the workpiece; and actuators (not shown) for driving the claws 11 to 13. The tool 4 is mounted to an edge of the robot arm 1. The tool 4 is mounted to the edge portion of the robot arm through the force sensor for detecting a force and a torque exerted on the workpiece grasped by the tool 4. The claws 11, 12, and 13 of the tool 4 are constructed so as to be movable toward a center of an edge axis of the robot arm 1 by the driving of the actuators…”; and 

a movement restricting mechanism 2 configured to releasably restrict a rotation movement and a translation movement of a the displacement of the second hand section with respect to the first hand section in para:
“[0041] In the construction of FIG. 1, by moving the tool 4 by the driving of each joint of the robot arm 1 on the basis of control of the controlling apparatus 2 and driving the actuators at a desired position, the claws 11 to 13 are opened or closed and such an operation that the workpiece or the like is grasped or the like can be executed.”.  

Takayama does not appear to expressly disclose an elastic member configured to connect the first hand section and the second hand section to each other in an elastically displaceable manner; and 
a movement restricting mechanism configured to releasably restrict a rotation movement and a translation movement of an elastic displacement of the second hand section with respect to the first hand section.  




Okazaki teaches in the figures below:


    PNG
    media_image5.png
    688
    546
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    493
    693
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    641
    486
    media_image7.png
    Greyscale


a movement restricting mechanism, i.e. control computer 24 through controlling the flow rates configured to releasably restrict a rotation movement and a translation movement of an elastic displacement of the second hand section with respect to the first hand section in para:
“0099] FIG. 5 is a view illustrating the structure of a pneumatic-pressure supply driving system for driving the pneumatic artificial muscles 6a and 6b and the interval control actuator 9. In FIG. 5, a numeral 21 is a pneumatic-pressure source such as a compressor, and a numeral 22 is a pneumatic-pressure control unit constituted by a set of a pneumatic-pressure filter 22a for the pneumatic-pressure source 21, a pneumatic-pressure reducing valve 22b and a pneumatic-pressure lubricator 22c. Numerals 23a and 23b are 5-port flow-rate controlling solenoid valves which control the flow rate by, for example, driving spool valves with forces of electromagnets. A numeral 24 is a control computer as one example of the control device constituted by, for example, a common personal computer, wherein the control computer 24 incorporates a D/A board 24a and is capable of controlling the flow rates of air flowing through the fluid injecting/ejecting member 15 and 19a, 19b, and 19c by outputting voltage command values to the 5-port flow-rate controlling solenoid valves 23a and 23b.”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using elastic members to control parts of robotic tools. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the robotic hand of Takayama would have the express benefit of “…higher reliability and higher flexibility” as taught by Okazaki para:


Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Okazaki to the prior art of Takayama as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 6 and the limitation the robot hand of claim 1, further comprising a position returning mechanism configured to, when a position of the second hand section with respect to the first hand section is displaced from a predetermined initial position when the movement restricting mechanism allows the translation movement of the second hand section, return the position of the second hand section to the initial position see the teachings of the combination of references as applied to claim 1 above wherein it is understood that Takayama teaches a 6 axis robotic arm designed for repetitive motions to specific locations.  

Regarding claim 7 and the limitation the robot hand of claim 1, wherein the first hand section, the elastic member, and the second hand section are disposed so as to align in a 

Regarding claim 8 and the limitation the robot hand of claim 1, wherein the first hand section, the elastic member, and the second hand section are disposed coaxially with each other see the figures above where such is clearly taught by the prior art combination.  

Regarding claim 9 and the limitation a robot comprising the robot hand of claim 1 see the rejection of corresponding parts of claim 1 above incorporated herein by reference.  
  
Regarding claim 10 and the limitation a robot system configured to rotate and insert a circular workpiece into a circular hole, the robot system comprising: a robot including a robot hand having: 
a first hand section; 
a second hand section including a workpiece gripping section configured to grip a workpiece; 
an elastic member configured to connect the first hand section and the second hand section to each other in an elastically displaceable manner; and 

a controller configured to control the robot so as to rotate the first hand section about an axis of the rotation movement of the second hand section, and along with which, insert the workpiece gripped by the workpiece gripping section into the hole, when the movement restricting mechanism restricts the rotation movement see the rejection of corresponding parts of claim 1 above incorporated herein by reference.  
 
Regarding claim 11 and the limitation a method of gripping a circular workpiece by a robot hand, and rotating the workpiece to insert into a circular hole, the robot hand including: 
a first hand section; 
a second hand section including a workpiece gripping section configured to grip a workpiece; 
an elastic member configured to connect the first hand section and the second hand section to each other in an elastically displaceable manner; and 
a movement restricting mechanism configured to releasably restrict a rotation movement of an elastic displacement of the second hand section with respect to the first hand section, the method comprising: 
gripping the workpiece by the workpiece gripping section when the movement restricting mechanism allows the rotation movement of the second hand section; 

moving the robot hand and arranging the workpiece with respect to the hole such that an axis of the workpiece gripped by the workpiece gripping section coincides with an axis of the hole; and 
rotating the first hand section about an axis of the rotation movement, and along with which, inserting the workpiece gripped by the workpiece gripping section into the hole  see the rejection of corresponding parts of claim 1 above incorporated herein by reference especially figures 5-7.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150234375 A1 to Takayama; Hiroyuki in view of  US 20070144299 A1 to Okazaki; Yasunao as applied to the claims above and further in view of US 20050276182 A1 to Nakada, Tomonori.

Regarding claim 2, it is considered that Okazaki teaches in figures below:
 
    PNG
    media_image8.png
    694
    663
    media_image8.png
    Greyscale


the robot hand of claim 1, wherein the movement restricting mechanism includes: 
a movement restricting CAM 45 provided at the first hand section so as to be movable between: 
an engaged position where the movement restricting CAM engages the second hand section so as to restrict the rotation movement and the translation movement of the second hand section; and 

a drive section configured to move the movement restricting CAM45 in para:
“[0138] In the joint driving device according to the third embodiment, when the rotation of the cam 45 is halted and the position of the cam 45 is held through the cam driving actuator 50, similarly to in the second embodiment, the cam followers 49a and 49b rotate along the outer peripheral end surface of the cam 45, thereby controlling the interval between the end portions of the elastic body actuators 6a and 6b.


[0139] Further, as illustrated in FIG. 12A and FIG. 12B, by causing a rotational motion of the cam 45 with respect to the actuator driving-force transfer member 5 through the cam driving actuator 50, it is possible to actively control the interval r between the end portions of the elastic body actuators 6a and 6b. Accordingly, in the case where the joint driving device is applied to a robot or the like, it is possible to further flexibly cope with various situations such as situations which require a greater force for holding an object with a greater weight, situation which require a greater operable range for operating the robot over a wider range or the like.“.  

The combination does not appear to expressly disclose wherein the movement restricting mechanism includes: 
a movement restricting claw provided at the first hand section so as to be movable between: 
an engaged position where the movement restricting claw engages the second hand section so as to restrict the rotation movement and the translation movement of the second hand section; and 
a disengaged position where the movement restricting claw disengages from the second hand section; and 
a drive section configured to move the movement restricting claw.  

Nakada teaches it notoriously old and well known to use a movement restricting claw 241b to restrict the rotation movement and the translation movement of computer components and to move it between and engaged and disengaged position in figure 3 below:

    PNG
    media_image9.png
    634
    758
    media_image9.png
    Greyscale

And paragraphs:
“[0023] Additionally, an information processing section 240 is disposed on the mount 210. The information processing section 240 has a movement holder 241 held by the pair of guide shafts 230 in a bridged state. The movement holder 241 has a holder 241A for inserting and fitting the guide shaft 230 in a movable manner and a movement restricting claw 241B as a locking portion. Further, the movement holder 241 is provided with a pickup 242 including a light source (not shown), a lens 242A for converging the light from the light source, and an optical sensor (not shown) for detecting the outgoing light beam reflected by the optical disc 10. The pickup 242 connected to the control circuit capable of sending/receiving signals performs reading processing that reads out various pieces of information recorded on the recording surface of the optical disc 10 to 
[0041] The movement restricting claw 241B provided in the information processing section 240 disposed on the mount 210 is engaged with the spiral engaging groove 321 of the lead screw 320 integrally and coaxially coupled with the output shaft of the electric moving motor 310 to be rotated around the axial direction as a rotation axis. Therefore, by the drive of the processor moving unit 300 fixed in the casing 110, the information processing section 240 disposed on the mount 210 being rotated can be moved, only with the simple configuration of engaging the claw. This configuration can easily be used for the conventional structure without an additional component, thus easily enhancing manufacturability.

[0043] There are a projecting claw profile on the information processing section 240 side which moves, and a spiral groove profile on the processor moving unit 300 side which is moved. Therefore, not only engagement can easily be provided even if the mount 210 is rotated, but also the movement restricting claw 241B and the engaging groove 321 can easily be formed, thus easily enhancing manufacturability.”

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using a movement restricting claw to control parts of computers. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the robotic hand of Takayama would have the express benefit of Nakada Para :[0025] “…the attachment is so set that the movement restricting claw 241B of the information processing section 240 will not be disengaged from the engaging groove 321 even when the lead screw 320 is rotated by the drive of the electric moving motor 310.”

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Nakada to the prior art combination of Takayama and Okazaki as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
Such a combination would provide for the automated movement of the cams 45 and lock them in place for extended range and stronger lift capabilities.

Regarding claim 3 and the limitation the robot hand of claim 2, wherein the movement restricting mechanism includes a plurality of the movement restricting claws see MPEP 2144.04 wherein it is obvious to duplicate the restricting claws above for the obvious benefit of extra movement restriction, i.e. a stronger robotic arm.  No new and unexpected result is produced by including “a plurality” of claws.
2144.04    Legal Precedent as Source of Supporting Rationale [R-10.2019] VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS 
    PNG
    media_image10.png
    18
    19
    media_image10.png
    Greyscale
“B.    Duplication of Parts 
    PNG
    media_image10.png
    18
    19
    media_image10.png
    Greyscale

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The 

 Regarding claim 4 and the limitation the robot hand of claim 2, wherein the movement restricting claw includes a projection configured to be received in a hole formed in the second hand section so as to engage the hole when the movement restricting claw is disposed at the engaged position see the teachings of Nakada wherein it is understood that the grooves on the shaft connote the claimed hole.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to robotic hands, arms, tools, their various connections and control systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20200114

/BEHRANG BADII/Primary Examiner, Art Unit 3665